EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ryan Cagle on 1/27/2022.

The application has been amended as follows: 

Claim 44:
On l. 3 of the claim, “about 50:50 to about 99:1” has been replaced with --50:50 to 99:1--;
Claim 45:
On ll. 3-5 of the claim, “about 500 °C to about 1,700 °C and a pressure of about 100 bar (10 MPa) to about 500 bar (50 MPa); a pressure ratio across the turbine is about 5 to about 12” has been replaced with -- 500 °C to 1,700 °C and a pressure of 100 bar (10 MPa) to 500 bar (50 MPa); a pressure ratio across the turbine is 5 to 12--;

Reasons for Allowance
Claims 31-45 are allowed.
The following is an examiner’s statement of reasons for allowance: prior art fails to teach, in combination with the other limitations of the independent claims, at least a second additive heating source arranged to provide heat for the compressed recycle CO2 stream in addition to the heat withdrawn from the turbine exhaust stream and the first additive heating source.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M SUTHERLAND whose telephone number is (571)270-1902. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.